Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims and the drawings filed on November 24, 2021 and January 21, 2022 in response to the Office Action of August 31, 2021 are acknowledged and have been entered. 
The objection to the drawings is now withdrawn in view of the amendment. 
The claim interpretation under 35 U.S.C. 112(f) for claims 2-4 is now withdrawn in view of the claim amendments. 
The rejections to claims 1-4 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment.
The rejection to claims 1 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment.
The rejections to claims 2-4 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.

Election/Restrictions
Claims 1-4 are allowable. The restriction requirement among Groups I to VI, as set forth in the Office action mailed on August 31, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II, VI, V and VI is withdrawn. Claims 5, 8-9 and 12-14, directed to Groups II. VI. V and IV are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 6-7, directed to Group III, remain withdrawn from consideration because they have different scope than that of the allowable claims, and they do not recite all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 6-7 that are directed to Group III being non-elected without traverse.  Accordingly, claims 6-7 have been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1, 5, 8, 12 and 13: Claim limitation “a peripheral information acquisition unit that acquires a second brain-function activation information” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “that acquires” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”.
Claim 1: Claim limitation “a determination result output notifier that outputs a determination result” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “notifier” coupled with functional language “that outputs” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “notifier”.
Claims 8, 12 and 13: Claim limitation “a determination result output unit that outputs a determination result” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “that outputs” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1, 5, 8, 12 and 13: “a peripheral information acquisition unit” refers to the specification PG Pub, US 2019/0069832, [0178]: the peripheral information acquisition unit 816 detects brain-function activation information…the peripheral information acquisition unit 816 acquires a “peripheral image” of the determination result output device 800; [0186]: the peripheral information acquisition unit 816 to transit a peripheral image; and [0194]: the brain-function activation information detection unit 843 detects the brain-function activation information via the peripheral information acquisition unit 816….the brain-function activation information is acquired from the external environment via the peripheral information acquisition unit 816.
Hence, the aforementioned units are interpreted as a processor, along with the instructions/algorithm for performing the corresponding functions as described in the specification. See MPEP 2181.II.A. The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-
Claims 1, 8, 12 and 13: “a determination result output notifier” and “a determination result output unit” refer to the specification PG Pub, US 2019/0069832, [0179]: the output unit 820 outputs various types of information from the determination result output device 800. For example, the output unit 820 includes a display, a speaker, and the like. Note that the output notifier in claim 1 is interoperated as being equivalent to the output unit in claims 8, 12 and 13 and in the specification [0179].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Proposal for this examiner’s amendment was given in an interview with Mr. Marcus Mickney (Reg. No. 44,941) on January 04, 19 and 26, 2022. Applicant’s approval was obtained on January 28, 2022. 

Amendments to the claims:
Claims 1, 5, 8-9 and 12-14 are amended to clarify the scope of the claims and to correct minor informalities.
Claims 6 and 7 are canceled.

Claim 1. A determination result output device, comprising: 
a storage unit including a memory that includes a brain-function activation information database that stores a first brain-function activation information for stimulating a brain function of a subject; 
a peripheral information acquisition unit that acquires a second brain-function activation information provided from a peripheral brain-function activation information provision unit that exists in the peripheral area; 
a processor including
 a target purpose selection unit that selects one of a plurality of determination purposes as a target purpose; 
a brain-function activation information provision unit that provides the first brain-function activation information corresponding to the target 
a brain-function activation information detection unit that detects the second brain-function activation information corresponding to the target purpose, the second brain-function activation information being acquired via the peripheral information acquisition unit; and 
a facial-surface change information acquisition unit that acquires facial- surface change information indicative of a time-series change in facial surface data of the subject when the first brain-function activation information is provided, or when the second brain-function activation information is detected; and 
a determination result output notifier that outputs a determination result indicative of a state of the subject based on the first brain-function activation information provided when the facial-surface change information is acquired or the second brain-function activation information detected when the facial-surface change information is acquired and based on the facial-surface change information.  

Claim 5. A determination result output system, comprising: 
a determination result output device and 
a determination result provision device, 
the determination result output device comprising: 
a storage unit including a memory that includes a brain-function activation information database that stores a first brain-function activation information for stimulating a brain function of a subject; 
a peripheral information acquisition unit that acquires a second brain-function activation information provided from a peripheral brain-function activation information provision unit that exists in the peripheral area; 
a first processer including
a brain-function activation information provision unit that provides the first brain-function activation information corresponding to [[the ]]a target purpose; 
a brain-function activation information detection unit that detects the second brain-function activation information corresponding to the target purpose; and
a facial-surface change information acquisition unit that acquires facial-surface change information indicative of a time-series change in facial surface data of the subject when the first brain-function activation information is provided, or when the second brain-function activation information is detected; 
a determination result acquisition unit that acquires a determination result indicative of a state of the subject 
the determination result provision device comprising
a second processor including 
a determination information generating unit that generates determination information from the facial-surface change information;
a correlation value calculation unit that calculates a correlation value between (1) the determination information and (2) the first brain-function activation information provided when the facial-surface change information is acquired or the second brain-function activation information detected when the facial-surface change information is acquired the determination result ; 

a reference information storage unit that stores an amount of change from a reference correlation value with respect to the first brain-function activation information provided when the facial-surface change information is acquired or the second brain-function activation information detected when the facial-surface change information is acquired for each of a plurality of determination purposes, as reference information in relation to a state level; 
a determination result decision unit that decides a determination result including the state level of a subject based on the reference information and a correlation value of determination information with respect to the first brain-function activation information provided when the facial-surface change information is acquired or the second brain-function activation information detected when the facial-surface change information is acquired related to [[a ]]the target purpose when acquiring the correlation value from the determination result output device; and 


Claim 8. A determination result output system, comprising: 
a determination result output device, comprising



a storage unit including a first memory that includes a brain-function activation information database that stores a first brain-function activation information for stimulating a brain function of a subject; 
a peripheral information acquisition unit that acquires a second brain-function activation information provided from a peripheral brain-function activation information provision unit that exists in the peripheral area; 
a first processor including
a target purpose selection unit that selects one of a plurality of determination purposes as a target purpose, 
a brain-function activation information provision unit that provides a first brain-function activation information corresponding to the target purpose, 

a facial-surface change information acquisition unit that acquires facial-surface change information indicative of a time-series change in facial surface data of the subject when the first brain-function activation information is provided, or when the second brain-function activation information is detected,
a determination information generating unit that generates determination information from the facial-surface change information, 
a correlation value calculation unit that calculates a correlation value between (1) the determination information and (2) the first brain-function activation information provided when the facial-surface change information is acquired or the second brain-function activation information detected when the facial-surface change information is acquired 
a correlation value sending unit that sends the correlation value in relation to the target purpose to the determination result provision device, 
a determination result acquisition unit that acquires a determination result from the determination result provision device in response to sending of the correlation value and the target purpose, the determination result being indicative of a state of the subject based on the first brain-; and 
a determination result output unit that outputs the determination result indicative of a state of a subject[[, ]]; and 
the determination result provision device; comprising
a second processor including 
a reference information storage unit including a second memory that stores an amount of change from a reference correlation value with respect to the first brain-function activation information provided when the facial-surface change information is acquired or the second brain-function activation information detected when the facial-surface change information is acquired for each of the plurality of determination purposes, as reference information in relation to a state level, 
a determination result decision unit that decides the determination result including the state of the subject based on the reference information and a correlation related to the target purpose when acquiring the correlation value from the determination result output device, and 


Claim 9. The determination result output system according to claim 8, wherein the determination information generating unit extracts a determination component related to the first brain-function activation information provided when the facial-surface change information is acquired or the second brain-function activation information detected when the facial-surface change information is acquired corresponding to the target purpose using singular value decomposition, principal component analysis, or independent component analysis on the facial-surface change information, and generates the determination information from the determination component.  

Claim 12. A determination result output device that sends facial-surface change information related to a target purpose to a determination result provision device and that acquires a determination result for the target purpose from the determination result provision device, the determination result output device comprising: 

a storage unit including a memory that includes a brain-function activation information database that stores a first brain-function activation information for stimulating a brain function of a subject; 

a processor including
a target purpose selection unit that selects one of a plurality of determination purposes as a target purpose; 
a brain-function activation information provision unit that provides the first brain-function activation information corresponding to the target purpose, 
a brain-function activation information detection unit that detects the second brain- function activation information corresponding to the target purpose[[;]],  
a facial-surface change information acquisition unit that acquires facial-surface change information indicative of a time-series change in facial surface data of the subject when the first brain-function activation information is provided, or when the second brain-function activation information is detected[[;]], 
a facial-surface change information sending unit that sends the facial-surface change information to the determination result provision device in relation to the target purpose[[;]],
a determination result acquisition unit that acquires a determination result from the determination result provision device in response to sending of the facial-surface change information and the target purpose, the 
a determination result output unit that outputs the determination result.  

Claim 13. A determination result output system, comprising: 
a determination result output device 
a determination result provision device 
the determination result output device comprising: 
a storage unit including a first memory that includes a brain-function activation information database that stores a first brain-function activation information for stimulating a brain function of a subject, 
a peripheral information acquisition unit that acquires a second brain-function activation information provided from a peripheral brain-function activation information provision unit that exists in the peripheral area, 
a first processor including
a target purpose selection unit that selects one of a plurality of determination purposes as a target purpose,
a brain-function activation information provision unit that provides the first brain-function activation information corresponding to the target purpose, 
a brain-function activation information detection unit that detects the second brain-function activation information corresponding to the target purpose, 
a facial-surface change information acquisition unit that acquires facial-surface change information indicative of a time-series change in facial surface data of the subject when the first brain-function activation information is provided, or when the second brain-function activation information is detected, 
a facial-surface change information sending unit that sends the facial-surface change information to the determination result provision device in relation to the target purpose, 
a determination result acquisition unit that acquires a determination result from the determination result provision device in response to sending of the facial-surface change information and the target purpose, the 
a determination result output unit that outputs the determination result, 
the determination result provision device comprising
a second processor including 
a reference information storage unit including a second memory that stores an amount of change from a reference correlation value with respect to the first [[and ]]or the second brain-function activation information for each of the plurality of determination purposes, as reference information in relation to a state level, 
a determination information generating unit that generates determination information from the facial-surface change information when acquiring the facial-surface change information related to the target purpose from the determination result output device, 
(1) the determination information and (2) the first brain-function activation information provided when the facial-surface change information is acquired or the second brain-function activation information detected when the facial-surface change information is acquired 
a determination result decision unit that decides a determination result including a state level of the subject based on the correlation value and the reference information, and 
a determination result sending unit that sends the determination result to the determination result output device.  

Claim 14. The determination result output system according to claim 13, wherein the determination information generating unit extracts a determination component related to the first brain-function activation information provided when the facial-surface change information is acquired or the second brain-function activation information detected when the facial-surface change information is acquired corresponding to the target purpose using singular value 

Allowable Subject Matter
Claims 1-5, 8-9 and 12-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1, 5, 8, 12 and 13 in regard to the features of “a facial-surface change information acquisition unit that acquires facial- surface change information indicative of a time-series change in facial surface data of the subject when the first brain-function activation information is provided, or when the second brain-function activation information is detected; and a determination result output notifier/unit that outputs a determination result indicative of a state of the subject based on the first brain-function activation information provided when the facial-surface change information is acquired or the second brain-function activation information detected when the facial-surface change information is acquired and based on the facial-surface change information", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on pages 15-16 of the response filed on November 24, 2021, which Examiner agrees with.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793